Por Cuanto, en el caso arriba expresado el apelante radicó en esta corte la transcripción de evidencia con fecha 9 de noviembre último, sin que hasta la fecha haya radicado su alegato o solicitado prórroga para ello;
Por cuanto, con fecha 5 de enero último la apelada radicó una moción solicitando la desestimación del recurso por el defecto apun-tado;
Por Cuanto, dicha moción fué debidamente notificada al ape-lante, señalándose la vista de la misma para el 29 de enero, pasado, la que se celebró con la sola asistencia e informe del abogado de la apelada;
Por tanto, vistos los autos de este caso, se declara con lugar la moción y se desestima .el recurso.